DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 06/02/2022.
Response to arguments
Claims 1, 5-7, 15-16 and 20 have been amended. Claims 2 and 18 are cancelled. New claim 21 is added.
An Electronic Terminal Disclaimer filed on 06/02/2022 has been recorded and approved 06/03/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1, 3-17, 19-20 and 21 are allowed. 
Allowable Subject Matter
Claims 1, 3-17, 19-20 and 21 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Damnjanovic et al. (U.S 2014/0211701) and Breuer et al. (EP3291631A1).
Regarding in claims 1, 16 and 20. Damnjanovic, discloses method for detect PSS and/or SSS, followed by physical broadcast channel (PBCH) detection to determine the beginning of a 40 ms period. Breuer, discloses synchronization sequence is a sequence of signals which allows a receiving entity to distinguish said wireless terminal from other wireless terminals requesting a communication session where the synchronization sequence is repeatedly transmitted and the sequence may be comparable to the PSS or SSS (primary or secondary synchronization sequences).
However, none of Damnjanovic, Breuer and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to determining, by the terminal device, an information scrambling manner for a broadcast channel corresponding to the plurality of SSs according to information contained in the received plurality of SSs; and detecting, by the terminal device according to the determined information scrambling manner the broadcast channel corresponding to the plurality of SSs as recited in the context of claims 1, 11 and 20. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-8, 10, 12-17, 19 and 20 depend from claims 1, 16 and 20 are allowed since they depend from allowable claims 1, 16 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/14/2022